Citation Nr: 1433858	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-03 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.  

2. Entitlement to service connection for a right foot disability, to include arthritis. 

3. Entitlement to service connection for a back disability, to include arthritis. 

4. Entitlement to service connection for hemorrhoids.

5. Entitlement to service connection for a skin condition. 

6. Entitlement to service connection for bilateral tinnitus. 

7. Entitlement to an initial compensable disability rating for a left knee disability. 

8. Entitlement to an initial compensable disability rating for ankylosis of the right fifth finger distal interphalangeal (DIP) joint. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his January 2009 Substantive Appeal, the Veteran requested a hearing before a member of the Board.  In July 2010 he was properly notified that a hearing had been scheduled in September 2010.  He failed to appear for it, and has not provided an explanation for his absence or requested to reschedule the hearing.  Therefore, the Board will proceed to a decision on his appeal as if his request for a hearing was withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records.  They include VA treatment records from May 2013 through February 2014, and the report of a VA examination for hypertension.  The records have not been reviewed by the RO.  However, they are not pertinent to the issues currently before the Board.  Further, all issues on appeal are being remanded for additional development.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).   

In December 2012, the Board remanded the issues of entitlement to service connection for tinnitus and increased ratings for ankylosis of the right fifth finger DIP joint and left ankle to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

In December 2012, the Board also denied the Veteran's claims for service connection for a right knee disability, a right foot disability, a back disability, hemorrhoids, and a skin condition.  He appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in a December 2013 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's December 2012 denial, and remanded the matter to the Board for development consistent with the Joint Motion. 

Prior to the Board's December 2012 decision and remand, the Veteran re-submitted claims of entitlement to service connection for a right knee disability, a skin condition, a right foot disability, a back disability, and hemorrhoids.  In response, the VA RO in Nashville, Tennessee interpreted his statement as a petition to reopen his claims for service connection and issued a rating decision denying all of his claims on the basis that the November 2007 rating decision was final and the Veteran did not submit new and material evidence.  This was erroneous, as these issues were on appeal and before the Board.  Therefore the issues are listed as above.  Following the December 2012 rating decision, the Veteran's claims file was transferred back to the VA RO in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In regard to the Veteran's right knee disability, a supplemental opinion is needed to determine whether it is directly related to service because the Veteran has asserted that he injured his right knee in service.  The opinion regarding secondary service connection is adequate.  In regard to the right foot disability, back disability, hemorrhoids, and skin condition, VA examinations are needed in order to comply with the Joint Motion.  In regard to tinnitus, an etiology opinion must be obtained, as directed by the December 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Finally, in regard to the tinnitus and increased ratings for a left knee disability and ankylosis of the right fifth finger DIP joint, an SSOC must be issued as directed by the December 2012 remand.  See Stegall, 11 Vet. App. 268; 38 C.F.R. § 19.31 (2013).  

Accordingly, the case is REMANDED for the following actions:

1. Return the Veteran's claims file to the examiner who conducted the November 2013 knee examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) The February 2008 Notice of Disagreement (NOD) where the Veteran asserts that he hurt his right knee in service, but did not receive treatment.  

ii) The Veteran's March 2008 statement that his service treatment records (STRs) show a bilateral knee injury and that he performed heavy lifting in service.  

iii) The December 2013 Joint Motion for Remand where the Veteran's attorney argues that the Veteran has had chronic knee pain since service.  

iv) An April 1972 STR noting that the Veteran was in a motorcycle accident and injured his left knee.  

c) The examiner must determine whether the Veteran has arthritis in his right knee, including ordering x-rays if necessary.  

d) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee began during active service, is related to any incident of service, including the April 1972 motorcycle accident with documented left knee injury; or, if arthritis is diagnosed, began within one year after discharge from active service.

e) In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Schedule the Veteran for an examination with an appropriate clinician for his right foot and back disabilities.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) A June 1969 STR noting that the Veteran had blisters on his feet. 

ii) A 1976 STR noting that the Veteran injured his right foot after dropping 500 pounds on it.  

iii) The Veteran's March 2008 statement that he has had chronic right foot pain since his in-service injury.  

iv) A November 1973 STR noting that the Veteran had low back pain with onset related to lifting heavy boxes.  

v) January 1974, September 1974, January 1975, August 1975, February 1976, and October 1976 noting complaints of or treatment for back pain.  

c) The examiner must provide all applicable diagnoses for the Veteran's right foot and/or back disabilities.  For each diagnosis rendered, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right foot and/or back disabilities began during active service, are related to any incident of service; or, if arthritis of the right foot or back is diagnosed, whether these disabilities began within one year after discharge from active service.

d) In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Schedule the Veteran for an examination with an appropriate clinician for his hemorrhoids.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) A June 1967 STR noting that the Veteran had a pilonidal cyst. 

      ii) A July 1976 STR noting rectal strain. 

iii) A November 1976 STR noting a pilonidal sinus.  

iv) The Veteran's March 2008 assertion that he performed heavy lifting in service, which caused his hemorrhoids. 

c) The examiner must determine whether the Veteran has hemorrhoids, and if so, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the hemorrhoids began during active service, or are related to any incident of service.

d) In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Schedule the Veteran for an examination with an appropriate clinician for a skin condition.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) A July 1975 STR noting that the Veteran had a rash on his groin. 

ii) The Veteran's March 2008 assertion that his rash comes and goes, and that he has had itchy outbreaks ever since service. 

iii) The December 2013 Joint Motion, which argues that the Veteran believes that his skin condition is similar to chloracne.  

c) The examiner must provide all applicable diagnoses for any skin conditions the Veteran may have.  In providing this opinion, the examiner must determine whether the Veteran has chloracne or acneform disease consistent with chloracne.  

d) If the Veteran does not display current signs and symptoms of a skin condition at the time of the examination, the examiner is asked to provide an opinion as to whether the Veteran likely experiences a skin condition and, if so, if the duration of any flare-ups, with sequelae, renders the scheduling of an examination (during an active phase) impractical. 

e) With the exception of chloracne or other acneform disease consistent with chloracne, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin condition(s) began during active service, or are related to any incident of service.

f) In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

g) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. Schedule the Veteran for an audiology examination with an appropriate clinician.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner is advised that that because the Veteran was in combat, noise exposure is conceded.  The examiner is also advised that a lay person is capable of observing ringing in the ears.  In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

c) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral tinnitus began during active service; or, is related to any incident of service to include noise exposure.  

d) In formulating the opinion, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that current tinnitus was caused by noise exposure in-service as opposed to some other cause.  Delayed-onset tinnitus must also be considered.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6. The RO must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

7. Thereafter, and after undertaking any additional development deemed necessary, readjudicate all eight of the issues on appeal.  If the benefits sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



